
	
		I
		112th CONGRESS
		2d Session
		H. R. 5368
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Duncan of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on certain
		  machinery for molding unvulcanized rubber for tubeless radial
		  tires.
	
	
		1.Certain machinery for molding
			 unvulcanized rubber for tubeless radial tires
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Numerically controlled machinery for molding or otherwise
						forming uncured, unvulcanized rubber to be used in production of tubeless
						radial tires designed for off-the-highway earthmover (haulage) use, with
						section widths measuring 68.86 cm or more but not greater than 149.9 cm and rim
						diameters measuring 124.4 cm but not greater than 160.02 cm, such tires of a
						type classified in subheading 4011.94.40, and parts of such machinery (provided
						for in subheading 8477.90.85)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
